MEMORANDUM **
Michael Mario appeals the district court’s grant of summary judgment in favor of United Parcel Service (“UPS”) on his claim that UPS misclassified its Full-Time Supervisors (“FTS”) as nonexempt employees. Summary judgment is appropriate where, viewing the evidence in the light most favorable to the nonmoving party, there is no genuine issue of material fact. Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Mario has raised material issues of fact related to whether the FTS “customarily and regularly exercise! ] discretion and independent judgment.” Cal.Code Regs. tit. 8, § 11090(l)(A)(l)(d) (2005). Accordingly, summary judgment as to that issue was improper.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.